I115th CONGRESS1st SessionH. R. 205IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered fish.
 1.Amendment to the Federal Food, Drug, and Cosmetic Act regarding genetically engineered salmonSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is further amended by adding at the end the following:  (z)If it contains genetically engineered fish unless the food bears a label stating that the food contains genetically engineered fish..
		